                         Case 20-10010-CSS              Doc 368        Filed 03/04/20         Page 1 of 4




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         BORDEN DAIRY COMPANY, et al.,                                     Case No. 20-10010 (CSS)

                                            Debtors.1                      (Jointly Administered)

                                                                           Ref. Docket Nos. 13, 69 & 205



         CERTIFICATION OF COUNSEL REGARDING REVISED PROPOSED FINAL ORDER
           (A) AUTHORIZING USE OF CASH COLLATERAL, (B) GRANTING ADEQUATE
            PROTECTION, (C) AUTHORIZING USE OF RESERVE ACCOUNT CASH, AND
                             (D) GRANTING RELATED RELIEF

                          On January 5, 2020, Borden Dairy Company and its above-captioned affiliated

         debtors and debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for

         Interim and Final Orders (A) Authorizing Use of Cash Collateral and Granting Adequate

         Protection, (B) Authorizing Use of Reserve Account Cash, (C) Scheduling a Final Hearing, and

         (D) Granting Related Relief [D.I. 13] (the “Motion”).2

                          On January 9, 2020, the United States Bankruptcy Court for the District of

         Delaware (the “Court”) entered an order approving the Motion on an interim basis [D.I. 69] and




         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Borden Dairy Company (1509); Borden Dairy Holdings, LLC (8504); National Dairy, LLC (9109);
             Borden Dairy Company of Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334); Borden
             Transport Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC (5168); Borden Dairy
             Company of Kentucky, LLC (7392); Borden Dairy Company of Louisiana, LLC (4109); Borden Dairy Company
             of Madisonville, LLC (7310); Borden Dairy Company of Ohio, LLC (2720); Borden Transport Company of Ohio,
             LLC (7837); Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy Company of Texas, LLC
             (5060); Claims Adjusting Services, LLC (9109); Georgia Soft Serve Delights, LLC (9109); NDH Transport, LLC
             (7480); and RGC, LLC (0314). The location of the Debtors’ service address is: 8750 North Central Expressway,
             Suite 400, Dallas, TX 75231.
         2
             Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.



26109162.2
                         Case 20-10010-CSS               Doc 368         Filed 03/04/20   Page 2 of 4




         on January 24, 2020, the Court entered an order approving the Motion on a further interim basis

         [D.I. 205].

                          On March 3, 2020, the Court held a hearing (the “Hearing”) to consider approval

         of the Motion on a final basis. At the Hearing, the Court heard argument from the Agent and the

         Committee (each as defined in the Revised Order (as defined below)) over the proposed Carve-

         Out for the Committee’s professionals. The Court took that matter under advisement and directed

         the Debtors to submit a proposed exhibit detailing the negotiated carve-out amounts for all estate

         professionals, including the proposed carve-out for the Committee’s professionals that is in dispute

         (the “Estate Professional Carve-Out Exhibit”). A revised form of order (the “Revised Order”),

         which reflects certain non-substantive clean-up changes and includes the Estate Professional

         Carve-Out Exhibit as an attachment to the Initial Budget, is attached hereto as Exhibit A.3 For

         the convenience of the Court and other interested parties, a blackline comparing the proposed order

         presented at the Hearing to the Revised Order is attached hereto as Exhibit B.

                          With the exception of that one outstanding issue between the Committee and the

         Lenders regarding the quantum of the Committee’s professional fees in the Estate Professional

         Carve-Out Exhibit, the Lenders and the Committee do not object to entry of the Revised Order.

                          The Lenders’ position is as follows: “Agent and Lenders suggest a carveout for all

         UCC professionals in the aggregate amount of $340,000 per month from January through

         May. This reflects the $1,000,000 amount for the next three months that Agent suggested in Court

         yesterday, and includes $340,000 per month for each of January and February, totaling $1,700,000

         for the entire case. UCC professionals may allocate the aggregate amount among themselves, and

         may roll any unused amounts to future or prior weeks. This version is attached as Exhibit C.”


         3
             Exhibit 3 to the Revised Order is being filed under seal.


26109162.2
                                                                   2
                       Case 20-10010-CSS         Doc 368     Filed 03/04/20     Page 3 of 4




                        The Committee’s position is as follows: “The UCC is supportive of the entry of this

         Revised Order and believes that the carve-out and professional fees set forth in the Initial Budget

         and the Estate Professional Carve-out Exhibit submitted by the Debtors, and attached as Exhibit

         A, for the estate professionals (including the UCC professionals) are reasonable and should be

         approved as is. The UCC disagrees with the Lenders further requested reductions to the UCC

         professional’s carve-out set forth in immediately above paragraph.”

                        Accordingly, the Debtors respectfully request that the Court rule on the proposed

         amount for the Committee’s professionals in the Estate Professional Carve-Out Exhibit and enter

         the Revised Order attached hereto as Exhibit A.

                                    [Remainder of page intentionally left blank]




26109162.2
                                                         3
                     Case 20-10010-CSS   Doc 368     Filed 03/04/20   Page 4 of 4




         Dated: March 4, 2020
                Wilmington, Delaware     Respectfully submitted,

                                          /s/ Elizabeth S. Justison
                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         M. Blake Cleary (No. 3614)
                                         Kenneth J. Enos (No. 4544)
                                         Elizabeth S. Justison (No. 5911)
                                         Betsy L. Feldman (No. 6410)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         mbcleary@ycst.com
                                         kenos@ycst.com
                                         ejustison@ycst.com
                                         bfeldman@ycst.com

                                         -and-

                                         ARNOLD & PORTER KAYE SCHOLER LLP
                                         D. Tyler Nurnberg (admitted pro hac vice)
                                         Seth J. Kleinman (admitted pro hac vice)
                                         Sarah Gryll (admitted pro hac vice)
                                         70 West Madison Street, Suite 4200
                                         Chicago, Illinois 60602-4231
                                         Telephone: (312) 583-2300
                                         Facsimile: (312) 583-2360
                                         tyler.nurnberg@arnoldporter.com
                                         seth.kleinman@arnoldporter.com
                                         sarah.gryll@arnoldporter.com


                                         Co-Counsel to the Debtors and Debtors in
                                         Possession




26109162.2
                                                 4
